Citation Nr: 1823499	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-25 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a low back disability.

2.  Entitlement to an initial compensable disability rating for 5th finger (little finger) strain/subluxation with a boutonniere deformity on the left hand.

3.  Entitlement to a disability rating in excess of 10 percent for a skin disability.  


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In September 2013, the Veteran and his representative participated in an informal telephonic conference with a Decision Review Office.  A report of the conference is included in the claims file. 

The Board notes that the Veteran's private attorney withdrew from representing the Veteran during this appeal in September 2015.  To date, the Veteran has not notified VA of a change in the status of representation.  

During the pendency of the appeal, the Veteran has requested a hearing before a Veterans Law Judge.  See, e.g., VA Form 9 (June 2014).  However, in a September 2014 Report of General Information, it was conveyed to VA that the Veteran wished to withdraw his hearing request.  Therefore, his hearing request has been withdrawn, and the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2017).

The issue of entitlement to service connection for carpal tunnel syndrome was raised by the record in a statement from the Veteran's previous attorney dated July 31, 2013, but received by VA on September 23, 2013.  To date, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to increased ratings for lumbar spine and skin disabilities, as well as entitlement to a TDIU are addressed in the remand portion and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.



FINDING OF FACT

The Veteran's left 5th finger disability is not manifested by ankylosis, or by involvement of other fingers or the whole hand so as to warrant a compensable or separate rating.


CONCLUSION OF LAW

The criteria for a compensable rating for a left 5th finger disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

A recent United States Court of Appeals for Veterans Claims (Court) decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected left little finger disability is rated under Diagnostic Code (DC) 5230.  Under DC 5230, a maximum zero percent rating is assigned for any limitation of motion of the little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, DC 5230.

Therefore, the Veteran is in receipt of the maximum disability rating available under Diagnostic Code 5230.  

The Board must also consider other potentially available Diagnostic Codes.  Diagnostic Code 5227 applies to ankylosis of the ring or little finger, whether favorable or unfavorable, and whether on the dominant hand or not.  The only available rating under this Diagnostic Code is also noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2017) pertains to traumatic arthritis.  Under that code, traumatic arthritis is to be rated as degenerative arthritis.  Ratings for degenerative arthritis are to be based on limitation of motion and, if noncompensable by that method, a rating of 10 percent is warranted for each major joint or group of minor joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  For rating purposes, a hand is considered a group of minor joints.  38 C.F.R. § 4.45(f).

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against an initial compensable rating for the Veteran's service-connected left 5th finger disability.  Specifically, the Veteran has been rated at a noncompensable rating for his service connected left little finger disability for the entire appeals period.  His VA treatment records do not show any complaints of ankylosis or that he has ever received treatment for a finger disability.  

The Veteran was provided a VA examination in May 2012.  At that time, the Veteran denied flare-ups of the left hand.  He reported that he has decreased grip in the left hand as a result of his left little finger disability.  Upon physical examination, the VA examiner noted limitation of motion but also specifically stated that the Veteran does not have ankylosis of any fingers.  

Based on the evidence described above, the Board finds that the Veteran's right fifth finger strain does not warrant a compensable rating.  As stated above, Diagnostic Code 5230 does not provide for a compensable rating.  38 C.F.R. § 4.71, Diagnostic Code 5230.  The Board acknowledges the Veteran's report of limited motion, but the provisions of 38 C.F.R. § 4.59 do not apply when the applicable Diagnostic Code does not provide a compensable rating.  Sowers v. McDonald, 27 Vet. App. 472 (2016).  Therefore, a compensable rating under Diagnostic Code 5230 is not warranted. 

The Board has also considered whether a compensable rating might be available under another Diagnostic Code.  As the Veteran retains some mobility in his left little finger, by definition he does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski 3 Vet. App. 259 (1992).  Even if he did, as stated above, the Diagnostic Code for ankylosis of a fifth finger also does not provide for a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  There is also no evidence that the Veteran has arthritis.

The Board recognizes the Veteran's lay statements of pain and limitation of motion in his left little finger.  However, limitation of motion does not entitle the Veteran to a higher disability rating.  As stated above, under DC 5230, he is already in receipt of the maximum schedular disability rating available for limitation of motion of the left little finger.  Thus, even when considering the Veteran's complaints of pain and limitation of motion, the requirements for a compensable disability rating for the left little finger are not met.  Accordingly, the Board finds that the current noncompensable evaluation adequately compensates the Veteran for the pain and functional impairment caused by his service-connected left little finger disability.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Further, to the extent the May 2012 VA examination failed to comply with the holdings in Correia or Sharp, either individually or collectively, such non-compliance is harmless error.  In this respect, the Court in Johnston, supra, indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  Johnston, 10 Vet. App. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  Thus, as the Veteran is in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis of other symptoms unrelated to limitation of motion, 38 C.F.R. § 4.40 and 4.45 are not for application.  

The Board finds that a preponderance of the evidence is against the Veteran's claim for compensable rating for his service-connected left little finger disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim is denied.  See 38 U.S.C. § 5107 ; 38 C.F.R. § 3.102.


ORDER

Entitlement to a compensable rating for the left 5th finger disability is denied  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

Outstanding Records

In a September 2014 statement, the Veteran notified VA he has received treatment from VA for the claimed disabilities at the Buffalo, New York; Miami, Florida; and, Columbia, Missouri VA Medical Centers.  However, it does not appear any efforts to obtain those records have been undertaken.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The duty to assist includes making as many requests as necessary to obtain VA treatment records.  38 U.S.C. § 5103A (b)(3) (West 2012); 38 C.F.R. § 3.159 (c)(2) (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The claimant shall be notified if they cannot be or are not obtained.  38 U.S.C. § 5103A (b)(2) (West 2012); 38 C.F.R. § 3.159 (e)(1) (2017).

Lumbar Spine 

The Veteran seeks an initial disability rating in excess of 10 percent for his service-connected lumbar spine disability.  

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his lumbar spine disability.  In this regard, the Board observes that he was last examined by VA in May 2012 in connection with his claim for service connection.  As such, the focus of the examinations at that time was whether the claimed disability was etiologically related to the Veteran's military service and not on assessing the current severity level.
 
As the evidence is insufficient to assess the current severity of the lumbar spine disability, VA's duty to assist includes providing him anew examination.  He therefore needs to be reexamined to reassess the severity of his disability.  38 C.F.R. § 3.327(a) (2017).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately  addresses the level of impairment of the disability since the previous examination).  

Additionally, the Board notes the previous May 2012 VA examination for the lumbar spine does not comply with the recent holdings in Correia v. McDonald, 28 Vet. App. 158 (2016), and Sharp v. Shulkin, 29 Vet. App. 26 (2017), as discussed above.  

Skin Disability

The Veteran seeks a disability rating in excess of 10 percent for his service-connected skin disability, rated pursuant to Diagnostic Code 7806.  

The Board notes that the Veteran was last examined by VA in May 2012 and, at that time, the VA examiner determined the Veteran's suffers from eczema and acneiform eruption with epidermal occlusion.  The examiner noted the Veteran required the use of topical antibiotic ointments and that the skin disability affects less than 5 percent of the total body surface area and exposed surface area.  Additionally, the examiner noted the Veteran suffers from flare-ups of the acneiform eruption with epidermal occlusion in the form of cysts.  

In a statement dated July 31, 2013, but received by VA on September 23, 2013, the Veteran's previous attorney claims that the skin disability affects more than 40 percent of his body, indicating that they believe the Veteran's skin disability has increased in severity since the last examination in May 2012.  He also stated the Veteran has previously been prescribed immunosuppressive drugs for his skin disability.  

Further, the Board notes during the May 2012 examination, the VA examiner did not provide comment on periods of flare-ups of the acneiform eruption with epidermal occlusion.  The Board recognizes that certain skin disorders by their nature may fluctuate with periods of flare-up and remission.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  Thus, the Veteran should be scheduled to undergo a VA examination by an appropriate physician to determine the current severity of his acne, to  include during flare-up, if possible.  Additionally, the Veteran should be advised to report to a VA clinic during any exacerbation of skin symptoms prior to the date of his examination so it may be recorded in his treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all of the Veteran's outstanding VA treatment records from the Buffalo, New York; Miami, Florida; and, Columbia, Missouri VA Medical Centers, dated from 2012 to the present.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Once any outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine disability.  The examiner must review the claims file and note that review in the examination report.  The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide the required opinion, the examiner should explain why that is.  The examiner should provide opinions on the following:
   
      Lumbar Spine: 

a.  Please identify all back orthopedic pathology found to be present.  Conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e., the extent of the Veteran's pain-free motion.

b.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), please record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If a joint cannot be tested on "weight-bearing," please specifically indicate why that testing cannot be done.

c.  Please ascertain whether the pain the Veteran experiences due to his disability significantly limits his functional ability during flare-ups or when an affected muscle group is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

d  Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  In so finding, the examiner should specifically discuss the Veteran's reports of flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's skin disability.  The Veteran's service-connected skin disability is rated pursuant to the diagnostic criteria in Diagnostic Code 7806.  

As the evidence of record shows the Veteran also has a diagnosis of eczema, the examiner is asked to clearly delineate which symptoms are associated with the acneiform eruption with epidermal occlusion, for which service connection is in effect, and which symptoms are due to the eczema.  IF IT IS NOT POSSIBLE TO DISTINGUISH THE SYMTPOMS OF THE TWO DIAGNOSED SKIN DISABILITIES, THIS MUST BE CLEARLY ARTICULATED WITH SUFFICIENT RATIONALE PROVIDED.  

If possible, the examination should be scheduled during a flare up of the Veteran's skin condition.  The examining facility should be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  See Ardison, supra. 

If it is not possible to schedule the Veteran for a VA examination during a period of flare up, the examiner should document the Veteran's symptoms based on the Veteran's description of symptoms during a period of flare up, including the percentage of his body and exposed areas that are affected.  If the Veteran's descriptions are not consistent with the examination or the claims file and medical records, the examiner should make a note of such and provide a rationale for this observation.

The examiner should also take into consideration the Veteran's prior lay statements regarding his skin condition. 

A clear rationale for all opinions in the requested examinations would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" (38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be informed that failure to appear for these examinations, without good cause, may cause his claim to be denied.  See 38 C.F.R. § 3.655.  All efforts to schedule the examination should be documented in the file.

5.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

6.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran and his representative a SSOC and afford them the appropriate time period to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



	(CONTINUED ON NEXT PAGE)








______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


